Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 was filed after the mailing date of the non-final rejection on June 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
Claims 1-18 are pending. Claims 1, 8 and 9 are amended. Claims 10-18 are new.
Response to Arguments
Applicant’s arguments, filed 09/22/2021, with respect to the 112b rejection have been considered but are not persuasive.
Applicant argues, on page 7 with respect to claim 1, that par. 0025 of the specification describes a use status.
Examiner respectfully disagrees. The specification seems to be a direct translation of a foreign text and is replete with grammatical errors. Par. 0025 of the specification states ‘As the use status of the vehicle, for example, a transition in the number of vehicles not in operation (hereinafter referred to as "non-operating vehicles") in the rental place can be used.’. It is unclear as to what a use status means. For the purpose of examination, the examiner will interpret this limitation as analyzing a vehicle availability for a rental period with respect to a rental location. Particularly, claim limitation recites analyzing “a use status of a vehicle” and yet 0025 describe such use status can be “a transition in the number of non-operating vehicles”. It’s not clear how a number related to number of non-operating vehilces relates to status of a particular vehicle, let alone a use status. 0025 simply describe these terms in conclusory manner without providing further clues regarding the use status.
Applicant argues, on page 8 with respect to claim 1, that par. 0032 0053 and 0054 describe change a use fee for the predetermined time range based on the analyzed use status. 
Examiner respectfully disagrees. The cited paragraphs state that the use fee is changed according to the analyzed past number of non-operating vehicles. However, the claim states that the 
Still further, examiner would point out that in addition to the terms argued by the Applicant, it is also unclear what effect does “to rent the vehicle based on use record information for the vehicle” have on the claim. As currently written, this phrase, along with the subsequent phrase regarding use record information, are all intended use language. However, based on Applicant’s argument, it appears that Applicant meant that use record information is analyzed as well. Therefore, the claim language is indefinite. 
Applicant argues, on pages 9-10 with respect to claim 3, that the specification in par. 0037, 0038 and 0039 describe the claim limitations. 
Examiner respectfully disagrees. The cited paragraphs simply recite the same language as the claims. Therefore, the terms of a ‘smaller use fee of the use fee... out of the use fees’ and ‘recommended information’ still remain unclear. Particularly, claim 2 (depending on claim 1), while describing “specify the use fee” and “the specified use fee”, both fees are the same “use fee” that refers back to “change a use fee” in claim 1. Then claim 3 (depending on claim 2) requires a smaller use fee is selected “out of the use fees”. It is not clear what “the use fees” refers to as there is only one use fee being recited prior to claim 3. Because it’s not clear what the candidates are for the selected fee, it’s not clear the relative sizes among the candidate fees.
Applicant argues, on pages 10-11 with respect to claim 4, that the specification in par. 0037, 0038 and 0039 describe the claim limitations. 
Examiner respectfully disagrees. The cited paragraphs simply recite the same language as the claims. Therefore, the terms of a ‘smaller use fee of the use fee... out of the use fees’ still remain unclear. The issue appears to be similar to that of claim 3. Furthermore, there is a lack of antecedent basis for the rental place.
Applicant argues, on pages 11-12 with respect to claim 5, that par. 0026-0028 describe the limitations so that one skilled in the art would understand the claimed features.
Examiner respectfully disagrees. As mentioned above, Par. 0025 of the specification states ‘As the use status of the vehicle, for example, a transition in the number of vehicles not in operation (hereinafter referred to as "non-operating vehicles") in the rental place can be used.’. It is unclear as to what a use status means as indicated above. For the purpose of examination, the examiner will interpret this limitation as “use information on the number of available vehicles at the rental places of a car sharing service and the specific day to rent the vehicle.”
Applicant argues, on pages 12-13 with respect to claim 6, that par. 0029 and related Fig. 2 describe the limitations so that one skilled in the art would understand the claimed features.

Applicant’s arguments with respect to the 112b rejection for claims 2 and 7, have been considered and are persuasive. Examiner has withdrawn the rejection for claims 2 and 7.
Applicant arguments, filed 09/22/2021, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 16, that the amended claims include a processing unit and an onboard device/information terminal and that transmitting data between a central process unit and other devices is not a mental process that can be performed within the mind and therefore the claims do not fall within the mental processes grouping of abstract ideas.
Examiner respectfully disagrees. It’s worth noting that a claim requiring a computer can still fall within mental process. See MPEP 2106.04 (a) (2) C. Therefore, the mere inclusion of hardware such as CPU is not in itself sufficient to take the claim out of the grouping of mental process. The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is mental processes. The limitations are analogous to mental processes (evaluation, judgement, opinion) such as evaluating a vehicle availability and adjusting the pricing accordingly. Furthermore, the additional elements of the central processing unit and the onboard device/information terminal are considered “apply it”. It is merely using a computer(s) as a tool to perform the abstract idea.
Applicant further argues that a claim cannont practically be performed in human mind is not mental process. Applicant simply conclusory argues that claim includes limitation that human mind is not equipped to perform. It appears that Applicant meant that functions performed by CPU is not functions human mind can perform. Please refer to above paragraph and see MPEP 2106.04 (a) (2) C. 
Additionally, the claim limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as adjusting pricing for a vehicle based on vehicle availability. Adjusting pricing for a vehicle for car sharing based on vehicle use/availability is considered a business process. Again, the additional elements of the central processing unit and the onboard device/information terminal are considered “apply it”. It is merely using a computer(s) as a tool to perform the abstract idea. ‘It should be noted that 
Therefore, the claims recite an abstract idea and are not considered eligible under 101. See updated 101 rejection below. 
Applicant’s arguments, filed 09/22/2021, with respect to the 102 rejection have been considered but are not persuasive.
Applicant argues, on page 17-18, that Audet does not teach the newly amended limitations of the independent claims.
Examiner respectfully disagrees. As an initial matter, the limitation of “the use record information nis collected on demand from data stored on an on-board device of the vhicle or an information terminal, the use record information is data of at least one of a user ID that identifies a user using the vhicle, a use start time, a use start place, a return date and a return time, or a return place” is describing  user record information that served as the basis for the purpose “to rent the vehicle”. Therefore, the entire limitation is not positively recited but merely is an intended use language. Therefore, as long as the prior art is capable of analyzing a use status of vehicle that is capable of achieving the result of renting vehicle based on use record information, it meets the claim. 
Audet, in par. 0059-0061, teaches that vehicle availability/location is provided in real time (i.e. use record) and that the mobile phone (i.e information terminal) can be used to locate the vehicle. Audet, in Par.  0059 and 0062, teaches that a vehicle ID is paired with the user’s computer device/mobile phone (i.e. user ID that identifies a user using the vehicle). 
Applicant argues, on page 18-19, that Audet discloses that the past use data is stored on the historical data memory which is stored on the server instead (emphasis added by examiner) of use record information collected on demand including real time information and further that the use record information is not merely historical data.
Examiner respectfully disagrees. Audet, as explained above, teaches that use record information is collected in real time in par. 0059-0061. Furthermore, the specification of the instant application does not state anywhere that use recording information is real time information. In fact, par. 0022 of applicant’s own specification states that vehicle information is stored on a database on the server. Therefore, Audet still teaches the claim limitaitons.
Examiner has updated the 102 rejection below.
Applicant’s arguments, with respect to the 103 rejection have been considered but are not persuasive. As explained above, Audet still teaches the limitations of the amended independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation of “analyze a use status of a vehicle available in a car sharing service for a predetermined time range with respect to each rental place to rent the vehicle based on use record information for the vehicle” is unclear. It is not clear to the examiner what the scope of the claim is, specifically ‘analyze a use status of a vehicle available...’. For the purpose of examination, the examiner 
Similarly, for claim 1, the limitation of “change a use fee for the predetermined time range based on the analyzed use status” is unclear. It is not clear to the examiner what the scope of the claim is. Specifically, it is unclear what the analyzed use status is, as mentioned above. For the purpose of examination, the examiner will interpret this limitation as “change a use fee for the specific time based on the analyzed availability of vehicles at the rental places.”
Still further, the effect of “to rent the vehicle based on use record information for the vehicle” is not clear. Plain meaning of the language currently written means they are intended use language describing the purpose of alaysis. However, based on Applciant’s argument, the use record information appears to be analyzed as well. As a result, the scope of the claim is not clear.
For claim 3, select a use fee smaller than the use fee corresponding to the scheduled rental place and the scheduled rental date and time, out of the use fees corresponding to the rental place within a predetermined distance from the scheduled rental place and a rental date and time within a predetermined period including the scheduled date and time based on the fee confirmation request is unclear. It is not clear to the examiner what the scope of the claim is, specifically a use fee smaller than the use fee... out of the use fees corresponding to the rental place. There is also a lack of antecedent basis for ‘the rental place’. Particularly, as analyzed above in the response to argument, it’s not clear what are “the fees” that’s being selected out of as claims 1 and 2 only mentions a single fee. Consequently, it’s not clear what or how a relative size difference (e.g., being a smaller fee) can exist. For the purpose of examination, the examiner will interpret this limitation as “detect lower priced rental options of those at other rental places.”
For claim 3, generate recommended information based on the rental place and rental date and time corresponding to the selected smaller use fee; and provide the user with the generated recommended information is unclear. It is not clear to the examiner what the scope of the claim is, specifically what recommended information is. Again, there is also a lack of antecedent basis for ‘the rental place’. For the purpose of examination, the examiner will interpret this limitation as “generate a recommendation of a lower priced rental option; and offer that option to the user.”
For claim 4, receive the fee confirmation request further including a current location of the user and select the use fee smaller than the use fee corresponding to the scheduled rental place and the scheduled rental date and time, out of the use fees corresponding to the rental place within the predetermined distance from the scheduled rental place and the rental date and time within the predetermined period including the scheduled date and time based on the fee confirmation request further including the current location of the user is unclear. It is not clear to the examiner what the scope of the claim is, specifically the use fee smaller than the use fee... out of the use fees corresponding to the rental place. There is also a lack of antecedent basis for ‘the rental place’.  For the purpose of examination, the examiner will interpret this limitation as “use a user location to provide potential rental places.”
For claim 5, analyze the use status of the vehicle for a day of a week and the predetermined time range with respect to the rental place to rent the vehicle is unclear. It is not clear to the examiner what the scope of the claim is. As mentioned, above the term ‘use status’ is unclear and ‘the rental place’ lacks antecedent basis. For the purpose of examination, the examiner will interpret this limitation as “use information on the number of available vehicles at the rental places of a car sharing service and the specific day to rent the vehicle.”
For claim 6, calculate a transition in the number of non-operating vehicles as the use status is unclear. It is not clear to the examiner what the scope of the claim is. For the purpose of examination, the examiner will interpret this limitation as “determine the availability of vehicles as the use status.”
For claims 8 and 9, see similar claim 1 above.
	For claims 2, 7 and 10-18, they are rejected based upon dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1, 8 and 9 are directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
Claims 1, 8 and 9 are directed to a system of components to determine vehicle availability for a specific time period and adjusting a price based on vehicle availability.
The limitation of Claim 1 recites:
A ... comprising: 
... configured to  analyze a use status of a vehicle available in a car sharing service for a predetermined time range with respect to each rental place to rent the vehicle based on use record information for the vehicle, the use record information is collected on demand from data stored on an ... the vehicle or ..., the use record information is data of at least one of a user ID that identifies a user using the vehicle, a use start time, a use start place, a return date and a return time, or a return place; and 
change a use fee for the predetermined time range based on the analyzed use status.  

The limitations of Claim 8 recites:
A vehicle management method executed by ..., the method comprising: 
analyzing, ..., a use status of a vehicle available in a car sharing service for a predetermined time range with respect to each rental place to rent the vehicle based on use record information for the vehicle, the use record information is collected on demand from data stored on an ... the vehicle or an ..., the use record information is data of at least one of a user ID that identifies a user using the vehicle, a use start time, a use start place, a return date and a return time, or a return place; and 
changing, ..., a use fee for the predetermined time range based on the analyzed use status.  

The limitations of Claim 9 recites:
... includes analyzing, by ..., a use status of a vehicle available in a car sharing service for a predetermined time range with respect to each rental place to rent the vehicle based on use record information for the vehicle, the use record information is collected on demand from data stored on an ... the vehicle or an ..., the use record information is data of at least one of a user ID that identifies a user using the vehicle, a use start time, a use start place, a return date and a return time, or a return place and changing, by the central processing unit, a use fee for the predetermined time range based on the analyzed use status.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is mental processes and certain methods of organizing human activity. The limitations are analogous to mental processes (evaluation, judgement, opinion) such as evaluating a vehicle availability and adjusting the pricing accordingly. Additionally, the limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as adjusting pricing for a vehicle based on vehicle availability. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
A vehicle management device (Claim 1)
Central processing unit (Claims 1 and 8 and 9)
On-board device (Claims 1 and 8 and 9)
Information terminal (claims 1 and 8 and 9)
Processor (claims 1 and 8)
Non-transitory computer-readable medium (claim 9)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-7, and 10-18 further recite the same abstract ideas recited in Claim 1 and 8 and 9. They further limit the system to determine vehicle availability for a specific time period and adjusting a price based on vehicle availability.
The following limitations further discuss the fee:
Claim 2: The...according to claim 1, ... configured to: 
receive a fee confirmation request including a scheduled rental place and a scheduled rental date and time input by a user; 
specify the use fee corresponding to the scheduled rental place and the scheduled rental date and time based on the fee confirmation request; and 
provide the user with the specified use fee.  
Claim 3: The ... according to claim 2, wherein ... is configured to: 
select a use fee smaller than the use fee corresponding to the scheduled rental place and the scheduled rental date and time, out of the use fees corresponding to the rental place within a predetermined distance from the scheduled rental place and a rental date and time within a predetermined period including the scheduled date and time based on the fee confirmation request; 
generate recommended information based on the rental place and rental date and time corresponding to the selected smaller use fee; and 
provide the user with the generated recommended information.  
Claim 4: The ... according to claim 3, wherein the ... is configured to receive the fee confirmation request further including a current location of the user and select the use fee smaller than the use fee corresponding to the scheduled rental place and the scheduled rental date and time, out of the use fees corresponding to the rental place within the predetermined distance from the scheduled rental place and the rental date and time within the predetermined period including the scheduled date and time based on the fee confirmation request further including the current location of the user.  
Claim 7: The vehicle management device according to claim 1, wherein the processor is configured to set a larger fee for a time range with a smaller number of non-operating vehicles than a fee set for a time range with a larger number of non-operating vehicles.
The following limitations further discuss the use status/record:
Claim 5: The ... according to claim 1, wherein the ... is configured to analyze the use status of the vehicle for a day of a week and the predetermined time range with respect to the rental place to rent the vehicle.  
Claim 6: The ... according to claim 1, wherein the processor is configured to calculate a transition in a number of non-operating vehicles as the use status.  
Claim 10: The ... according to claim 1, wherein the use record information is collected on demand from data stored on ... the vehicle.  
Claim 11: The ... according to claim 1, wherein the use record information is collected on demand from data stored ... .  
Claim 12: The ...  according to claim 11, wherein the ... is used by a user of the car sharing service.  
Claim 13: The method according to claim 8, wherein the use record information is collected on demand from data stored on ... the vehicle.  
Claim 14: The method according to claim 8, wherein the use record information is collected on demand from data stored on ... .  
Claim 15: The method according to claim 14, wherein the ... is used by a user of the car sharing service.  
Claim 16: The ... according to claim 9, wherein the use record information is collected on demand from data stored on ... the vehicle.
Claim 17: The ... according to claim 9, wherein the use record information is collected on demand from data stored ... .  
Claim 18: The ... according to claim 17, wherein the ... is used by a user of the car sharing service.
The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is mental processes and certain methods of organizing human activity. The limitations are analogous to mental processes (evaluation, judgement, opinion) such as evaluating a vehicle availability and adjusting the pricing accordingly. Additionally, the limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as adjusting pricing for a vehicle based on vehicle availability. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Vehicle management device (claims 2-7 and 10-12) 
Processor (claims 2-7)
Onboard device (Claim 10, 13, and claim 16)
Information terminal (Claims 11-12, 14-15, 17-18)
Non-transitory computer-readable medium (claims 16-18)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 5-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Audet (US20110010300A1).

Claim 1 recites, A vehicle management device (Audet, Abstract) comprising: 
a central processing unit having a processor configured to analyze a use status of a vehicle available in a car sharing service for a predetermined time range with respect to each rental place to rent the vehicle based on use record information for the vehicle, the use record information is collected on demand from data stored on an on-board device of the vehicle or an information terminal, the use record information is data of at least one of a user ID that identifies a user using the vehicle, a use start time, a use start place, a return date and a return time, or a return place; (Audet, Par. 0051 and 0052, 0068 and 0078, 0059-0062) and

Audet, in the Abstract, teaches a method and a device for determining vehicle availability. Audet, in par. 0051 and 0052, teaches a computer with a processor. Audet, in Par. 0068 and 0078, teaches determining the number of vehicles at a rental station and determining a vehicle rental cost for a rental period as a function of the number of vehicles that are docked at the station (i.e. analyzing a use status of a vehicle available in vehicle sharing service for a predetermined time range with respect to each rental place to rent the vehicle). Audet, in par. 0059-0061, teaches that vehicle availability/location is provided in real time and that the mobile phone (i.e information terminal) can be used to locate the 
 
change a use fee for the predetermined time range based on the analyzed use status.  (Audet, Par. 0065, 0070 0078)

Audet, in Par. 0065 0070 and 0078, teaches that a rental fee is reduced based on the availability/location of the vehicle.

Claim 5 recites, The vehicle management device according to claim 1, wherein the processor is configured to analyze the use status of the vehicle for a day of a week and the predetermined time range with respect to the rental place to rent the vehicle.  (Audet, Par. 0068 and 0078)

	Audet, in par 0068, teaches that availability information is collected for each rental location.  Audet, in par. 0078, teaches that availability data is determined for each location including  historical usage data including the day and the time of the day and the number of empty spots at each station in order to determine rewards.

Claim 6 recites, The vehicle management device according to claim 1, wherein the processor is configured to calculate a transition in a number of non-operating vehicles as the use status.  (Audet, Par. 0060, 0068 and 0078)

	Audet, in par. 0060 0068 and 0078, teaches that system can determine the number of vehicles at a station.

Claim 7 recites, The vehicle management device according to claim 1, wherein the processor is configured to set a larger fee for a time range with a smaller number of non-operating vehicles than a fee set for a time range with a larger number of non-operating vehicles.  (Audet, Par. 0021 and 0065)

	Audet, in par. 0021 and 0065, teaches that price reduction is offered for stations for the rental period.

Claim 8 recites, A vehicle management method executed by a processor, the method comprising: 
analyzing, by a central processing unit, a use status of a vehicle available in a car sharing service for a predetermined time range with respect to each rental place to rent the vehicle based on use record information for the vehicle, the use record information is collected on demand from data stored on an on-board device of the vehicle or an information terminal, the use record information is data of at least one of a user ID that identifies a user using the vehicle, a use start time, a use start place, a return date and a return time, or a return place; and 
changing, by the central processing unit, a use fee for the predetermined time range based on the analyzed use status.  

Claim 8 is similar to claim 1 rejected above with exception to the computer elements which are taught by Audet in Par. 0025 and Fig.3

Claim 9 recites, A non-transitory computer-readable medium storing a program that allows a central processing unit  to execute processing, wherein the processing includes analyzing, by the central processing unit, a use status of a vehicle available in a car sharing service for a predetermined time range with respect to each rental place to rent the vehicle based on use record information for the vehicle, the use record information is collected on demand from data stored on an on-board device of the vehicle or an information terminal, the use record information is data of at least one of a user ID that identifies a user using the vehicle, a use start time, a use start place, a return date and a return time, or a return place and changing, by the central processing unit, a use fee for the predetermined time range based on the analyzed use status.  

	Claim 9 is similar to claim 1 rejected above with exception to the computer elements which are taught by Audet in Par. 0025 and Fig.3

Claim 10 recites, The vehicle management device according to claim 1, wherein the use record information is collected on demand from data stored on the on-board device of the vehicle (Audet, 0059 teaches pairing vehicle ID with user ID to form historical information being collected. Therefore, data stored on the vehicle is collected).  
	

Claim 11 recites, The vehicle management device according to claim 1, wherein the use record information is collected on demand from data stored on the information terminal.  (Audet, Par. 0059-0061)
Audet, in par. 0059-0061, teaches that vehicle availability/location is provided in real time and that the mobile phone (i.e information terminal) can be used to locate the vehicle.

Claim 12 recites, The vehicle management device according to claim 11, wherein the information terminal is used by a user of the car sharing service.  (Audet, Par. 0059)
	Audet, in Par. 0059, teaches that the mobile phone is used by the user.

Claim 13 recites, The method according to claim 8, wherein the use record information is collected on demand from data stored on the on-board device of the vehicle  (Audet, 0059 teaches pairing vehicle ID with user ID to form historical information being collected. Therefore, data stored on the vehicle is collected).  


Claim 14 recites, The method according to claim 8, wherein the use record information is collected on demand from data stored on the information terminal.  
	
	Claim 14 is similar to rejected claim 11 above.

Claim 15 recites, The method according to claim 14, wherein the information terminal is used by a user of the car sharing service.  

Claim 15 is similar to rejected claim 12 above.

Claim 16 recites, The non-transitory computer-readable medium storing a program according to claim 9, wherein the use record information is collected on demand from data stored on the on- board device of the vehicle  (Audet, 0059 teaches pairing vehicle ID with user ID to form historical information being collected. Therefore, data stored on the vehicle is collected).  


Claim 17 recites, The non-transitory computer-readable medium storing a program according to claim 9, wherein the use record information is collected on demand from data stored on the information terminal.  

	Claim 17 is substantially similar to claim 11 rejected above.

Claim 18 recites, The non-transitory computer-readable medium storing a program according to claim 17, wherein the information terminal is used by a user of the car sharing service.

	Claim 18 is substantially similar to claim 12 rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Audet (US 2011/0010300 A1) and in further view of Wiram (US 20050182682 A1)

Claim 2 recites, The vehicle management device according to claim 1, wherein the processor is configured to: 
receive a fee confirmation request including a scheduled rental place and a scheduled rental date and time input by a user; (Audet, Par. 0070)(Wiram, Par. 0054 and 0083)
specify the use fee corresponding to the scheduled rental place and the scheduled rental date and time based on the fee confirmation request; (Audet, Par. 0019) (Wiram, Par. 0054 and 0083) and 
provide the user with the specified use fee.(Audet, Par. 0019)  

	Audet teaches the limitations of claim 1 as described above.
	Additionally, Audet, in par. 0070, teaches a vehicle rental request. Audet, in Par. 0019, teaches that the rental cost or incentive award is transmitted to the user.
	However, Audet does not teach the fee confirmation request includes a scheduled rental date and time input by a user and does not teach that the use fee corresponds to the scheduled rental date and time based on the fee confirmation request.
	Wiram, in Par. 0054 and 0083, teaches date and time for a rental is included for which a rental is needed.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the request of Audet to include the date and time, as taught by Wiram, in order to provide user convenience by allowing users to request specific dates and times and to receive pricing ahead of time.

Claim 3 recites, The vehicle management device according to claim 2, wherein the processor is configured to: 
select a use fee smaller than the use fee corresponding to the scheduled rental place and the scheduled rental date and time, out of the use fees corresponding to the rental place within a predetermined distance from the scheduled rental place and a rental date and time within a predetermined period including the scheduled date and time based on the fee confirmation request; (Audet, Par. 0069) 
generate recommended information based on the rental place and rental date and time corresponding to the selected smaller use fee; and provide the user with the generated recommended information. (Audet, Par. 0069)
	
	The combination of Audet and Wiram teach the limitations of claim 2 above.
	Audet, in par. 0069, further teaches that the system proposes alternate destinations which are associated with an advantageous rental discount for the rental.

Claim 4 recites, The vehicle management device according to claim 3, wherein the processor is configured to receive the fee confirmation request further including a current location of the user and select the use fee smaller than the use fee corresponding to the scheduled rental place and the scheduled rental date and time, out of the use fees corresponding to the rental place within the predetermined distance from the scheduled rental place and the rental date and time within the predetermined period including the scheduled date and time based on the fee confirmation request further including the current location of the user.  (Audet, Par.  0069 and 0073)

	The combination of Audet and Wiram teach the limitations of claim 3 above.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628